DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2019/0255914 A1) in view of Nakamura et al. (US 2016/0153727 A1)
Regarding claim 1, Ikeda discloses a cooling system for a vehicle, comprising: a condenser (25) having a first inlet header, a first outlet header, and a plurality of first tubes connecting between the first inlet header and the first outlet header, a radiator  (24) having a second inlet header, a second outlet header, and a plurality of second tubes connecting between the second inlet header and the second outlet header; and a fan assembly (26, 27) disposed in front of or behind the condenser (25) and the radiator (24), and having at least one cooling fan (26, 27), wherein the condenser (25) and the radiator (24) are arranged side by side on the front of the vehicle; see figures 2 and 4.
Ikeda is silent as to inlet and outlet headers.
Nakamura discloses a radiator comprising an inlet side tank (41) having an inlet port (4c) disposed above an outlet side tank (42) having an outlet port (4d). Nakamura teaches the heat exchanger employed as a radiator is not limited to a radiator but may be used as a condenser or an intercooler; see paragraph [0095].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ikeda by using a heat exchanger having inlet and outlet headers as disclosed by Nakamura to improve fluid flow in the tubes of the heat exchanger.
Regarding claim 2, wherein an edge of the condenser (25) is disposed adjacent to an edge of the radiator (24); see figure 4.
Regarding claim 4, wherein the condenser and the radiator are arranged side by side along a width direction of the vehicle; see figure 2.
Regarding claim 6, wherein the second inlet header (41) is disposed above the second outlet header (42).
Regarding claim 7, wherein the condenser (25) and the radiator (24) are arranged side by side along a height direction of the vehicle; see figure 4


Regarding claim 8, further comprising: a first support member (5) and a second support member (second 5) supporting the condenser, the radiator, and the fan assembly; see Nakamura. 
Regarding claim 9, wherein the first inlet header (41) of the condenser and the second inlet header of the radiator are supported by the first support member (5), and the first outlet header (42) of the condenser and the second outlet header of the radiator are supported by the second support member.
Regarding claim 11, wherein the condenser (25) and the radiator (24) are disposed in parallel to the height direction (paragraph [0077]) of the vehicle.
Regarding claim 13, Ikeda in view of Nakamura discloses a vehicle having a cooling system according to claim 1. 
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-9, 11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants argued Platt fails to teach or suggest at least “wherein the first inlet header having an inlet port and is disposed above the first outlet header having an outlet port” as recited in claim 1. The newly applied reference of Nakamura et al. discloses the claimed subject matter. Additional references that disclose the similar features are made of record.
Allowable Subject Matter
Claims 3, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose radiator and condenser arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747